United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1321
Issued: November 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 15, 2013 appellant filed a timely appeal from an April 9, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate compensation for
wage-loss and medical benefits effective August 24, 2012; and (2) whether appellant has
established an employment-related condition or disability after August 24, 2012.
FACTUAL HISTORY
On August 25, 2009 appellant, then a 54-year-old letter carrier, filed a claim for traumatic
injury (Form CA-1). On the claim form appellant stated that on August 7, 2009 she was pushing
1

5 U.S.C. § 8101 et seq.

a cart and injured the left side of her lower back. The employing establishment indicated on the
form that appellant stopped work on August 19, 2009. OWCP accepted the claim on October 5,
2009 for aggravation of sciatica on the left side. Appellant received compensation for wage loss.
An attending physician, Dr. Kenneth Fischer, a Board-certified neurologist, submitted a
January 6, 2010 form report (OWCP 5c, work capacity evaluation). He advised that appellant
remained totally disabled for work. Dr. Fischer also submitted a narrative report of that date
providing results on examination and diagnosing a “somewhat improved but persistent workrelated lumbar radiculopathy.”
OWCP referred appellant to Dr. Richard Glatzer, a Board-certified orthopedic surgeon,
for a second opinion examination.2 In a report dated February 4, 2010, Dr. Glatzer provided a
history, results on examination and review of medical records. He could not find any
relationship between appellant’s subjective complaints and the August 7, 2009 work injury.
Dr. Glatzer noted that a medical report of September 14, 2009 made no mention of any neck or
back complaints. He found that there was a functional overlay on appellant’s part as he could
not make positive objective orthopedic or neurologic findings to corroborate her subjective
complaints.
OWCP found a conflict in medical opinion between Dr. Fischer and Dr. Glatzer.
Appellant was referred to Dr. Theodore Evans, a Board-certified orthopedic surgeon selected as
the referee physician to resolve the conflict in medical evidence. By report dated May 18, 2010,
Dr. Evans reviewed a history of injury and medical treatment. Based on the physical
examination, he diagnosed lumbar degenerative disc disease with radiculopathy on the left.
Dr. Evans also noted cervical spondylosis, and a differential diagnosis of carpal tunnel syndrome
or neuropathy on the left, versus C6 radiculitis on the left. He stated that appellant “has a
chronic preexisting condition of the lumbar spine: Lumbar spondylosis, degenerative disc
disease and radiculopathy on the left which was documented by an orthopedist in 1995. The
patient probably sustained a sprain of her low back that was not described as such at the time of
injury which occurred on or about August 7, 2009, and an exacerbation of her lumbar
spondylosis, degenerative disease and radiculopathy.” In response to the question as to whether
appellant continued to have residuals of the work injury, Dr. Evans stated that appellant had
“subjectively greater complaints with respect to her low [back] and left lower extremity.
However, objectively are findings of chronic preexisting lumbar degenerative disc disease
spondylosis and radiculopathy on the left.” Dr. Evans reported that, from the standpoint of the
work injury, no further medical treatment was indicated, although appellant had preexisting
lumbar disease that required further treatment. As to physical limitations, he stated that there
were none related to the August 7, 2009 work injury.
In a letter dated September 23, 2010, OWCP advised appellant that it proposed to
terminate her wage-loss compensation and medical benefits. It found that the weight of the
medical evidence was represented by Dr. Evans.

2

5 U.S.C. § 8123(a) provides that an employee shall submit to an examination by a physician, designated or
approved by the Secretary of Labor, as frequently and at the times and places as may reasonably be required.

2

By letter dated October 3, 2010, appellant, through her representative, argued that the
report of Dr. Evans was not sufficient to resolve the conflict in the medical evidence. In a letter
dated October 29, 2010, OWCP asked Dr. Evans to clarify his opinion.
Dr. Evans submitted a report dated December 28, 2010, stating that in August 2009
appellant sustained a low back sprain with an exacerbation of lumbar spondylosis, degenerative
disease and radiculopathy. He stated that her conditions had improved to the point that no
further medical treatment was necessary. Objectively, appellant had reached her baseline. As to
her ability to work as a letter carrier, Dr. Evans stated that she had significant preexisting and
degenerative conditions that had worsened over time and prevented her from performing heavy
work such as 70-pound lifting.
By decision dated January 20, 2011, OWCP terminated appellant’s wage-loss and
medical benefits. It found that the weight of the medical evidence was represented by Dr. Evans.
Appellant requested a hearing before an OWCP hearing representative, which was held
on November 2, 2011. She submitted a November 18, 2011 report from Dr. Fischer, who stated
that appellant sustained a work injury on August 7, 2009 with subsequent cervical and lumbar
symptomology. Dr. Fischer opined that, although appellant “did have some antecedent
degenerative disease, she was functioning and asymptomatic until the [August 7, 2009] accident.
That incident aggravated and worsened some antecedent discogenic disease and is the proximate
cause of her current disability.”
In a decision dated February 15, 2012, an OWCP hearing representative determined that
the case required further development of the medical evidence. The hearing representative found
that the statement of accepted facts (SOAF) should be updated to include exacerbation of lumbar
degenerative disc disease and lumbar strain as accepted conditions. The hearing representative
directed OWCP to request a supplemental report from Dr. Evans, addressing whether the
exacerbation of lumbar degenerative disc disease and radiculopathy had ceased.
OWCP prepared a SOAF and referred the case to Dr. Evans for a supplemental opinion.
In a report dated June 20, 2012, Dr. Evans noted that his review of medical records included
Dr. Fischer’s November 18, 2011 report. He stated that, while appellant had reported subjective
symptoms, he based his opinion on the objective findings. Dr. Evans noted that while
Dr. Fischer had referred to the magnetic resonance imaging scan evidence demonstrating
discogenic disease and L5 nerve decompression, these objective findings were related chronic
degenerative disease related to a 2005 motor vehicle accident. He further stated, “The obvious
logical disconnect in this case is that the objective findings in the low back are the same as those
described after her previous injury of 2005, there is abundant preexisting disease, the perceived
pain level as low with minimal intervention of a medication that is also used for chronic
neuropathy, and yet the patient and treating physician allege the present limitations are due to the
new injury in 2009.” Dr. Evans reiterated his opinion that, based upon the objective findings and
within reasonable degree of medical certainty, the current limitations were not due to the injury
of 2009.

3

By letter dated July 20, 2012, OWCP advised appellant that it proposed to terminate her
compensation for wage-loss and medical benefits. Appellant was advised she had 30 days to
submit additional evidence or argument.
In a decision dated August 24, 2012, OWCP terminated compensation for wage-loss and
medical benefits effective that date.
Appellant again requested a hearing before an OWCP hearing representative, which was
held on January 18, 2013. She submitted a November 19, 2012 report from Dr. Fischer, who
stated that he disagreed with the opinion of Dr. Evans. Dr. Fischer advised that he had last
examined appellant on October 30, 2012, and she continued to demonstrate complaints of
significant lumbar dysfunction. Appellant had a documented lumbar injury on August 7, 2009,
had immediate symptomology and her condition had not improved. Dr. Fischer stated that
diagnostic testing in 2009 showed lumbar abnormalities and reiterated his opinion that appellant
continued to be disabled as a result of the work injury.
By decision dated April 9, 2013, the hearing representative affirmed the termination of
compensation. The hearing representative found that Dr. Evans represented the weight of the
medical opinion.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
his or her employment, OWCP may not terminate compensation without establishing that the
disability had ceased or that it was no longer related to the employment.3 The right to medical
benefits for an accepted condition is not limited to the period of entitlement to compensation for
disability. To terminate authorization for medical treatment, OWCP must establish that appellant
no longer has residuals of an employment-related condition which require further medical
treatment.4
Section 8123(a) of FECA provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.5 OWCP
regulations state that the examination by the selected physician is called a referee examination.6
It is well established that when a case is referred to a referee physician for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.7 A rationalized medical

3

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

4

Furman G. Peake, 41 ECAB 361 (1990).

5

Robert W. Blaine, 42 ECAB 474 (1991); 5 U.S.C. § 8123(a).

6

20 C.F.R. § 10.321(b).

7

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

4

opinion is an opinion of reasonable medical certainty that is supported by an explanation as to
the conclusion reached.8
ANALYSIS -- ISSUE 1
In the present case, a conflict in the medical evidence arose with respect to appellant’s
continuing employment-related condition. Attending physician Dr. Fischer found in January 6,
2010 and November 18, 2011 reports that appellant continued to have an employment-related
condition and disability from the August 7, 2009 employment injury. In a February 4, 2010
report, second opinion physician, Dr. Glatzer, found no objective evidence of a continuing
employment-related condition.
Pursuant to 5 U.S.C. § 8123(a), OWCP selected Dr. Evans as a referee physician.
Dr. Evans provided reports dated May 18 and December 28, 2010 and June 20, 2012. In the
reports, he provided a history of injury and medical treatment, provided results on examination
and a detailed review of the medical evidence. Dr. Evans opined that appellant did not have a
continuing employment-related condition. He explained that the objective findings were of a
degenerative nature that preexisted the employment injury. Dr. Evans found no objective
evidence of a continuing condition or disability causally related to the August 7, 2009
employment injury.
As noted above, when a referee physician provides an opinion that is based on a proper
background and supported by rationale, it is entitled to special weight. In this case, Dr. Evans
provided detailed reports that were based on a complete background and he supported his
opinion with medical rationale. The Board finds that Dr. Evans’ opinion was entitled to special
weight and represents the weight of the medical evidence in this case.
The Board accordingly finds that OWCP met its burden of proof to terminate
compensation for wage-loss and medical benefits as of August 24, 2012. The weight of the
medical evidence was properly found to rest with the referee physician, Dr. Evans.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to appellant. In order to prevail,
appellant must establish by the weight of the reliable, probative and substantial evidence that she
had an employment-related disability which continued after termination of compensation benefits.9
ANALYSIS -- ISSUE 2
As noted above, the medical evidence was sufficient to terminate compensation for wageloss and medical benefits effective August 24, 2012. Appellant submitted a new medical report
from Dr. Fischer dated November 19, 2012 that discussed examinations through
8

See, e.g., K.W., 59 ECAB 271 (2007).

9

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

5

October 30, 2012. It is appellant’s burden of proof to submit probative medical evidence
sufficient to reinstate compensation benefits after August 24, 2012.
The November 19, 2012 report of Dr. Fischer is not sufficient to meet appellant’s burden
of proof. Dr. Fischer indicated that appellant continues to have lumbar symptoms. The issue is
whether there is a relationship between the current lumbar condition and the August 7, 2009
employment injury. Dr. Fischer does not explain why a current disabling lumbar condition is
causally related to the specific employment injury in this case. He does not refer to current
diagnostic testing or explain why any findings would be related to the pushing of a cart on
August 7, 2009. The presence of symptoms does not itself establish causal relationship with
employment.10 In the absence of a rationalized medical opinion, the Board finds that appellant
did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate compensation for wageloss and medical benefits effective August 24, 2012. Appellant did not establish an employmentrelated condition or disability after August 24, 2012.

10

See Richard B. Cissel, 32 ECAB 1910 (1981); William Nimitz, Jr., 30 ECAB 567 (1979).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 9, 2013 is affirmed.
Issued: November 20, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

